DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 06/28/2022.
Claims 1 and 18 have been amended.
Claims 1-6 and 9-20 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statements filed 06/28/2022 and 09/22/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.














Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 06/28/2022 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues that the prior art of record “…fails to disclose an item that is a physical good.”  The Examiner respectfully disagrees and points to PIERCE at least paragraph 0012.

With regard to the limitations of claim the independent claims, Applicant argues, that the prior art of record “…fails to disclose …and include delivery information needed to deliver the instance of the item to the specific user including shipping information indicating a location to where the item will be shipped.”  The Examiner respectfully disagrees and points to the updated rejection below.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (USPGP 2019/0028276 A1) hereinafter PIERCE, in view of Vaish et al (USPGP 2020/0134139 A1), hereinafter VAISH, and further in view of Sullivan (USPGP 2003/0055754 A1), hereinafter SULLIVAN.

Claim 1:
PIERCE as shown below discloses the following limitations:
maintaining, by one or more processors, a cryptographic ledger that stores: (see at least paragraphs 0037, 0065, 0107, 0114, 0190)
a plurality of public addresses, wherein each respective public address corresponds to a respective account of a respective user of the tokenization platform; (see at least paragraphs 0065, 0173, 0191, 0192)
a virtual representation of a respective item, wherein the item is a physical good; (see at least paragraphs 0012, 0083-0084, 0094)
a set of digital tokens cryptographically linked to the virtual representation, wherein each digital token of the set of digital tokens is redeemable for a respective instance of the item represented by the virtual representation and includes a respective set of digital attributes including an expiry data that indicates a date on which the digital token is no longer redeemable, and (see at least paragraphs 0012, 0013, 0056, and 0115)
ownership data of each respective digital token of the set of digital tokens; (see at least paragraph 0177)
receiving, by the one or more processors, a transfer request to transfer a specific digital token of the set of digital tokens to a user account of a specific user, wherein the transfer request includes a digital-token identifier that identifies the specific digital token and a public address of the specific user on the cryptographic ledger; (see at least paragraphs 0064, 0070, 0072, 0103, 0190)
validating, by the one or more processors, the specific digital token based on the digital token identifier and the cryptographic ledger; (see at least paragraphs 0006, 0070, 0072, 0103, 0190)
verifying, by the one or more processors, that the specific user has a valid account on the tokenization platform based on the public address of the user and the cryptographic ledger; (see at least paragraphs 0006, 0070, 0072, 0103, 0190)
in response to validating the specific digital token and verifying the user account of the specific user, updating, by the one or more processors, the cryptographic ledger with updated ownership data that associates the user account of the specific user with the specific digital token; (see at least paragraphs 0006, 0041, 0050, 0070, 0072, 0103, 0190)
receiving, by the one or more processors, a redemption request to redeem the specific digital token from a user device of the specific user; (see at least paragraphs 0057, 0066)
in response to receiving the redemption request, executing, by the one or more processors, a redemption workflow to satisfy the transaction for the instance of the item corresponding to the specific digital token, (see at least paragraphs 0006, 0041, 0050, 0070, 0072, 0103, 0190)
PIERCE does not specifically disclose the following limitations, but VAISH as shown does: 
wherein the redemption workflow comprises: 
verifying that the specific user owns the specific digital token based on the plurality of public addresses, the updated ownership data, and the redemption request, 
verifying that the digital token is still redeemable based on the expiry date, 
in response to verifying that the specific user owns the specific digital token and that the specific digital token is still redeemable, requesting fulfilment details pertaining to the instance of the item from the specific user, 
wherein the fulfilment details were not provided at a time when the specific digital token was transacted for…, 
receiving the fulfilment details from the user device of the specific user, and 
in response to receiving the fulfilment details from the user device, outputting the fulfilment details to a fulfilment system that initiates delivery of the instance of the item.
See at least paragraphs 0006, 0008, 0010, 0017, 0043, 0072, 0094, and 0102 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of PIERCE with the technique of VAISH because, “Using the replicated ledgers of blockchain along with cryptographically linking/chaining the transactions stored therein enables all users to ensure the reliability of the transaction data, i.e. that transactions are recorded accurately and subsequent thereto, protected from alteration, as each user has a copy of all of the transactions and any unintended alterations to a transaction, e.g. via errors or fraudulent activity, are readily detectable via both the cryptographic discrepancies within the chained transactions that would be created as well as the discrepancies that such alterations will create among the various copies of the blockchain ledger.” (PIERCE: paragraph 0011).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of PIERCE/VAISH do not specifically disclose …and include delivery information needed to deliver the instance of the item to the specific user including shipping information indicating a location to where the item will be shipped.  SULLIVAN, however, in at least paragraph 0095 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of PIERCE/VAISH with the technique of SULLIVAN because, “Using the replicated ledgers of blockchain along with cryptographically linking/chaining the transactions stored therein enables all users to ensure the reliability of the transaction data, i.e. that transactions are recorded accurately and subsequent thereto, protected from alteration, as each user has a copy of all of the transactions and any unintended alterations to a transaction, e.g. via errors or fraudulent activity, are readily detectable via both the cryptographic discrepancies within the chained transactions that would be created as well as the discrepancies that such alterations will create among the various copies of the blockchain ledger.” (PIERCE: paragraph 0011).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2 and 3:
The combination of PIERCE/VAISH/SULLIVAN discloses the limitations as shown in the rejections above.  VAISH further discloses the following limitations:
the specific digital token is a non-fungible token.
the non-fungible token is cryptographically linked to the specific virtual representation of a non-fungible item.
See at least paragraphs 0006, 0008, 0010, 0017, 0043, 0072, 0094, and 0102.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of PIERCE with the technique of VAISH because, “Using the replicated ledgers of blockchain along with cryptographically linking/chaining the transactions stored therein enables all users to ensure the reliability of the transaction data, i.e. that transactions are recorded accurately and subsequent thereto, protected from alteration, as each user has a copy of all of the transactions and any unintended alterations to a transaction, e.g. via errors or fraudulent activity, are readily detectable via both the cryptographic discrepancies within the chained transactions that would be created as well as the discrepancies that such alterations will create among the various copies of the blockchain ledger.” (PIERCE: paragraph 0011).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 4 and 5:
The combination of PIERCE/VAISH/SULLIVAN discloses the limitations as shown in the rejections above.  VAISH further discloses the following limitations:
the specific digital token is a fungible token.
the fungible token is cryptographically linked to the specific virtual representation a fungible item.
See at least paragraphs 0071 and 0076.

Claim 6:
The combination of PIERCE/VAISH/SULLIVAN discloses the limitations as shown in the rejections above.  PIERCE further discloses the set of tokens corresponding to a virtual representation are transferrable to other users.
See at least paragraph 0072.

Claims 9-14:
The combination of PIERCE/VAISH/SULLIVAN discloses the limitations as shown in the rejections above.  PIERCE further discloses:
the cryptographic ledger is a distributed ledger.
the distributed ledger is maintained by the one or more processing devices.
the distributed ledger is a blockchain.
the blockchain is a private blockchain.
the blockchain is a public blockchain.
updating the cryptographic ledger with updated ownership data includes generating and writing a data block that includes the updated ownership data to the blockchain.
 See at least paragraphs 0003, 0005, 0054, and 0064.

Claims 15-20:
The combination of PIERCE/VAISH/SULLIVAN discloses the limitations as shown in the rejections above.  PIERCE further discloses:
the redemption workflow includes validating ownership of the specific digital token by querying the distributed ledger with a token identifier of the specific digital token and a public address of an account of the specific user.  
executing a fulfillment workflow in response to verifying ownership of the specific digital token.
the fulfillment workflow is specific to a type of the item and includes obtaining fulfillment parameters that are required to satisfy the transaction for the item.
wherein the item is a physical good, and  the fulfillment workflow includes obtaining shipping information indicating a location to where the item will be shipped and transmitting a shipping request to a fulfillment center that indicates the shipping information.
the fulfillment workflow includes obtaining additional fulfillment parameters that are required to satisfy the transaction for the item.
the additional fulfillment parameters include one or more of a size of the item or a color of the item.
See at least paragraphs 0010, 0041, 0050, 0053, 0055, 0057, 0190, and 0191.
CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
BuiltIn.com. What Is Blockchain?  (07 August 2018).  Retrieved online 09/05/2021.  
       https://builtin.com/blockchain
Martin Westerkamp et al. Blockchain-Based Supply Chain Traceability: Token Recipes Model Manufacturing Processes. (August 2018).  Retrieved online 09/05/2021.  https://www.researchgate.net/publication/326901585_Blockchain-Based_Supply_Chain_Traceability_Token_Recipes_Model_Manufacturing_Processes
EIP-721. Non-Fungible Token Standard.  (24 January 2018).  Retrieved online 09/05/2021.  
https://eips.ethereum.org/EIPS/eip-721

Foreign Art:
PRAVEEN JAYACHANDRAN et al.  (JP 2019/160312 A). “To provide a method for improving conventional endorsement logic, which is implemented by endorsing nodes in a blockchain network in order to determine whether to endorse a transaction or whether to reject the endorsement. A method comprises: receiving, via a network, a blockchain request from a client device; simulating a transaction of the blockchain request to generate a read set of data being read by the transaction and a write set of data being written by the transaction; determining whether to endorse the transaction with respect to a distributed ledger by executing customizable endorsement logic of the blockchain node; and transmitting information about a result of the customized endorsement logic determination to the client device.”
LI WEN TING et al. (JP 2019/083013 A). “To provide a method of securing smart contracts in a blockchain. A method comprises receiving in the blockchain a contract creation transaction having a control flow graph (CFG) and contract code for a smart contract to be created.  The contract creation transaction is verified by checking a signature of a creator of the smart contract and determining that the CFG is correct based on the contract code.  The verified contract creation transaction is included as a block in a distributed ledger of the blockchain.”
HE MIAO et al. (JP 2019/004463 A). “To enable a blockchain of transactions to be referenced for various purposes and to be later accessed by interested parties for ledger verification and information retrieval. One example may include one or more steps of: identifying a potential transaction during a transaction commitment procedure; retrieving committed transactions associated with an account; determining priority associated with the potential transaction; determining priority of data associated with the committed transactions; comparing the priority associated with the potential transaction with the priority of data associated with the committed transactions; and determining whether to commit the potential transaction in a blockchain or reject the potential transaction.”














Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)